The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: the parent application status needs to be updated.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 6-8, 21-22 and 28-29 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for silver ions in combination with silver nanoparticles as the metal species, does not reasonably provide enablement for any metal species.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The disclosure provides a single example using silver benzoate.  While other forms of silver ions might be expected to form nanoparticles upon application of a potential the instant disclosure does not show that other metal species would have been expected to form similar combinations of ions and nanoparticles.  In fact, the below applied Gilmartin, Salimi and Kasanuki references do not appear to form particles during the application of a potential to the electrode.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Whether a particular structure is “usable” for an intended purpose is something that is inherent in the structure not a further limitation of the structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4, 10, 14-20 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmartin (US 5,795,453).  In the figures 1-2 of the patent Gilmartin teaches a plurality of screen printed microelectrodes on a support (D) forming a detection zone (C) that are connected to a power source (connecting strip A insertable into a spade connector to a potentiostat during operation).  The microelectrodes are designed for detecting hydrogen peroxide in small samples and uses a metallo macrocyclic compound to facilitate electron transfer with an electrically conductive electrode material (column 1, lines 58-67 and column 3, lines 47-58).  Figure 2 shows an electrode structure including carbon (graphite fibers or particles, see column 3, lines 1-6) and the metallo macrocyclic compound ((FePC mediator).  Column 4, lines 10-27 teach that the electrodes are catalytic carbon-based electrodes that enable selective determination of hydrogen peroxide.  Other suitable electrode materials include platinum, gold and silver.  In this electrode hydrogen peroxide oxidizes ferrous (Fe2+) ions or other metal ions followed by electrochemically reducing back to the starting ion by an appropriate electrode potential.  The electrode can be used in two and three electrode formats.  Column 5, lines 14-15 teach that the metals in the metallo macrocyclic compound are preferably iron ruthenium, rhodium and manganese.  Column 5, lines 25-37 teach that preferably, electrodes, especially hydrogen peroxide electrodes, are made of electrically conductive carbon.  The amount or concentration of the metallo isoindole ringed compound provides for sufficient electron transfer to permit detection of an electrical current.  Usually, the electrical current measured in the presence of a metallo macrocyclic compound will be greater, less noisy and less prone to interferents, or more reproducible than in the absence of the metallo macrocyclic compound.   Column 6, line 65 to column 7, line 9 teaches that even though the metallo macrocyclic compounds will tremendously improve the selectivity and sensitivity of electrodes, it can be desirable to include an additional selectively reducing interferents such as a selectively permeable layer.  Thus, the selectively permeable layer can exclude small (100-800 mw), medium (700-2500 mw) or (greater than 2250 mw) large molecular weight interferents from said hydrogen peroxide electrode.  Column 7, lines 23-43 teach that usually, the electrodes will be covered by a layer of a matrix that permits electrical and fluid communication with the sample or sample buffer.  Electrical communication refers to the ability of the matrix, or other material or liquid to conduct an electrical current when the matrix is wet with a liquid, as well as referring to .  
Claims 1, 3, 14-17, 19-20 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langley, Garjonyte, Mani, Li (Nanomaterials 2015, hereinafter called Li ‘15) and Dong.  
In the paper Langley teaches a sensing electrode comprising a carbon (graphite, see title and experimental section on page 166) electrode and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (manganese dioxide, see title and experimental section on page 166) that promotes decomposition of hydrogen peroxide.  The experimental section teaches the use of the device to measure/electroanalyze hydrogen peroxide (also see the section on hydrogen peroxide detection beginning on page 167).  
In the paper Garjonyte teaches a sensing electrode comprising a carbon electrode (a carbon paste electrode, see title and experimental section) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (ferrous, copper, cobalt or nickel ferricyanides, see experimental section) that promotes decomposition of hydrogen peroxide.  The apparatus used and the hydrogen peroxide measurements made are also described in the paper.  
In the paper Mani teaches a sensing electrode comprising a carbon electrode (graphene nanosheets, see title and experimental section) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (copper nanoparticles) that promotes decomposition of hydrogen peroxide.  Figure 5 with its associated discussion in section 3.4 teach the use of the device to detect hydrogen peroxide.  
In the paper Li ‘15 teaches a sensing electrode comprising a carbon electrode (nanoporous carbon nanofibers, see title and experimental section) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (platinum nanoparticles) that promotes decomposition of hydrogen peroxide.  Section 2.3 starting on page 1897 teaches the use of the device to detect hydrogen peroxide.  
.  
Claims 1, 3-4, 10-11, 14-17, 19-20 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salimi or Kasanuki.  
In the paper Salimi teaches a sensing electrode comprising a carbon electrode (carbon nanotubes on a glassy carbon electrode, see title and experimental section beginning on page 3388) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (the manganese complex shown in Scheme 1) that promotes decomposition of hydrogen peroxide.  Section 3.3 (page 3393) teaches the use of the device to detect hydrogen peroxide.  
In the paper Kasanuki teaches a sensing electrode comprising a carbon electrode (carbon paste electrode, see title and experimental section) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (the metal porphyrin complex shown in figure 1 with cobalt, iron, zinc, copper and nickel as the metal ion) that promotes decomposition of hydrogen peroxide.  Figure 2 shows the device and figures 3-5 with their associated discussion teach the use of the device to detect hydrogen peroxide.  
Claims 1, 3, 9, 14-16, 19-20 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu.  In the paper Liu teaches a sensing electrode comprising a carbon electrode (reduced graphene oxide, see title and experimental section) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (silver nanoparticles) that promotes decomposition of hydrogen peroxide.  Figures 7 and 8 with their associated discussion teach the use of the device to detect hydrogen peroxide.  
Claims 1, 3-9, 14-17 and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habibi, Li (Electrochimica Acta 2013, hereinafter called Li ‘13), Afraz or Lorestani.  

In the paper Li ‘13 teaches a sensing electrode comprising a carbon electrode (multiwalled carbon nanotubes on a glassy carbon electrode, see title and experimental section) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (silver nanoparticles) that promotes decomposition of hydrogen peroxide.  Section 2.4 teaches the preparation of the sensor by applying the multiwalled carbon nanotubes on the glassy carbon electrode and electrodepositing the silver nanoparticles on the electrode from a silver nitrate potassium nitrate solution.  This would have resulted in the presence of both ions and nanoparticles on the electrode.  Thus examiner is treating the combined ion and nanoparticle claims as being met by this structure.  Sections 3.2 and 3.3 teach the use of the device to detect hydrogen peroxide.  
In the paper Afraz teaches a sensing electrode comprising a carbon electrode (multiwalled carbon nanotube-modified glassy carbon electrode, see title and experimental section) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (silver nanoparticles) that promotes decomposition of hydrogen peroxide.  The paragraph bridging pages 2018-2019 teaches the preparation of the sensor by applying the multiwalled carbon nanotubes on the glassy carbon electrode and electrodepositing the silver nanoparticles on the electrode from a silver nitrate potassium nitrate solution.  This would have resulted in the presence of both ions and nanoparticles on the electrode.  Thus examiner is treating the combined ion and nanoparticle 2O2 on page 2021, the paper teaches the use of the device to detect hydrogen peroxide.  
In the paper Lorestani teaches a sensing electrode comprising a carbon electrode (carbon nanotube reduced graphene oxide composite, see title and experimental section) and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (silver nanoparticles) that promotes decomposition of hydrogen peroxide.  Sections 2.3.2 to 2.3.4 teach the formation of the silver nanoparticles on the electrode from a silver salt solution.  This would have resulted in the presence of both ions and nanoparticles on the electrode.  Thus examiner is treating the combined ion and nanoparticle claims as being met by this structure.  Sections 3.4 and 3.5 teach the use of the device to detect hydrogen peroxide.  
Claims 1, 3, 13-17, 19-20 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia.  In the paper Jia teaches a sensing electrode comprising a carbon (carbon nanofiber hybrid structure on a glassy carbon electrode, see title and experimental section) electrode and a functional moiety being in association with at least a portion of a surface of said electrode, said functional moiety comprising at least one metal species (palladium nanoparticles, see experimental section on page 166) that promotes decomposition of hydrogen peroxide.  The experimental section teaches the presence of an ion permeable material absorbed on the surface (Nafion/Pd-HCNFs/GCE, see first full paragraph of page 12019).  The paragraph bridging the columns of page 12021 teaches that Nafion has the ability to reduce the permeability of negatively charged substances that potentially interfere with the measurement of hydrogen peroxide.  Figure 4 and its associated discussion teach the use of this electrode to measure hydrogen peroxide.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Habibi, Li ‘13, Afraz or Lorestani as applied to claim 1 above, and further in view of Li (US 2010/0040863, hereinafter called Li ‘863) or Takahashi (US 2011/0180764).  Habibi, Li ‘13, Afraz and Lorestani do not teach using a silver salt in which the silver includes an organic moiety and in particular is silver benzoate.  
In the patent publication Li -863 teaches methods for producing carboxylic acid-stabilized silver nanoparticles.  A reaction mixture comprising a silver salt, a carboxylic acid, and a tertiary amine is heated to form carboxylic acid-stabilized silver nanoparticles.  Paragraphs [0016] and [0042] teach that the silver salt may be silver acetate, silver nitrate, silver acetylacetonate, silver benzoate, silver bromate, silver bromide, silver carbonate, silver chloride, silver citrate, silver fluoride, silver iodate, silver iodide, silver lactate, silver nitrite, silver perchlorate, silver phosphate, silver sulfate, silver sulfide, and silver trifluoroacetate.  Example 1 teaches the process using silver acetate and example 2 teaches the process using silver nitrate.  
In the patent publication Takahashi teaches a powder containing silver nanoparticles having an average particle size of 2 to 50 nm in an amount of 95% or more by mass and applications of the powder.  Silver-containing powder containing the silver nanoparticles is obtained by reducing a silver compound in the presence of a compound obtained by bonding polyethylene glycol to polyethyleneimine having a certain molecular weight and then by performing a concentration step and a drying step.  A plastic substrate is obtained by directly applying a conductive paste that uses the powder on a plastic substrate and by performing drying.  Paragraph [0062] teaches that any silver compound can be used as long as silver nanoparticles 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use any of the silver salts taught by Li ‘863 or Takahashi to make the Habibi, Li ‘13, Afraz or Lorestani nanoparticles because they are used in a manner similar to silver nitrate to make silver nanoparticles as shown by Li ‘863 or Takahashi.  
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, Li ’15, Dong, Liu, Jia, Habibi, Li ‘13, Afraz or Lorestani as applied to claim 24 above, and further in view of Wang (US 2010/0000882).  Mani, Li ’15, Dong, Liu, Jia, Habibi, Li ‘13, Afraz or Lorestani do not teach applying a potential to the electrode at least 5 consecutive times prior to contacting with a sample.  
In the patent publication Wang teaches peroxide explosives detection using an electrode configuration.  The electrode is a Prussian-blue (PB) modified electrode (paragraph [0078]).  Paragraphs [0088]-[0089] teach the formation of two such PB-modified electrodes.  For both electrodes, after PB deposition, the PB film is 'activated' in the same electrolyte solution by cycling the potential over a voltage range at least 5 times (20 cycles).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the activation procedure of Wang or something similar to it into the preparation process for the electrodes of Mani, Li ’15, Dong, Liu, Jia, Habibi, Li ‘13, Afraz or Lorestani because of the ability to prepare/’activate’ the electrodes prior to contacting a sample as taught by Wang.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin, Liu, Salimi, Kasanuki, Langley, Garjonyte, Mani, Li ’15, Dong, Liu, Habibi, Li ‘13, Afraz or Lorestani as applied to claim 24 above, and further in view of Jia as described above.  Gilmartin, Liu, Salimi, Kasanuki, Langley, Garjonyte, Mani, Li ’15, Dong, Liu, Habibi, Li ‘13, Afraz or Lorestani do not teach applying an ion permeable material to the surface of the electrode.  
.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,422,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that totally encompasses the patented claims such that one cannot practice the patented claims without practicing the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797